Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 10-2023

                  PAUL DAVIS AND SARAH K. DAVIS,

                       Plaintiffs, Appellants,

                                     v.

         TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                                  Before

                       Boudin, Circuit Judge,
                    Souter, Associate Justice,*
                     and Selya, Circuit Judge.


     John A. Hobson, with whom Perkins Thompson, P.A. was on
brief, for appellants.
     Lance E. Walker, with whom Norman, Hanson & Detroy, LLC was
on brief, for appellee.



                            October 3, 2011




     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
             SOUTER, Associate Justice.         This is a meritless appeal

from the district court’s summary judgment for the defendant

Travelers Property Casualty Company of America on an underinsured

motorist coverage claim brought by Paul Davis and his spouse.

Davis was the manager of both the Maine and New Hampshire offices

of    Océ   USA   Holding,   Inc.,    a   subsidiary    of   a   multinational

corporation.      He lived in Maine, where he kept a company car that

was insured under a multistate policy issued by Travelers, by the

terms of which he was an insured.            While driving in New Hampshire

on his way to the company office there, a driver conceded to be

underinsured under the policy definition smashed into him and

caused severe injury.

             The terms and extent of legally required or conventional

coverage against damage by uninsured and underinsured drivers vary

from state to state, and business policies addressing multistate

activity deal with the variety by separate endorsements, subject to

selection and application in a given case according to the terms of

the policy.       Here, if the Maine endorsement applies, coverage is

limited to $100,000 (much less than Davis’s claims), whereas the

New   Hampshire     endorsement      would   extend    the   dollar   limit   to

$5,000,000.       The district court held that the Maine terms apply,

and in this de novo review, we agree.

             On the thirtieth page of the 562 page policy, this term

appears:


                                       -2-
           ITEM TWO
           COVERAGE AND LIMITS OF INSURANCE
           UNINSURED MOTORISTS COVERAGE AND UNDERINSURED
           MOTORISTS COVERAGE

           The LIMIT OF INSURANCE for the coverages shown
           below is the LIMIT OF INSURANCE shown for the
           State where a covered “auto” is principally
           garaged.    Refer to the specific coverage
           endorsement for description of the coverage
           provided for each State listed below.

It is undisputed that the insured car was garaged in Maine and

undisputed that the limit of coverage under the Maine endorsement

is   $100,000.    Since      the   limit    of   coverage    is   the    point   of

contention, that should be the end of the matter, but the Davises

say that the policy is infected with an ambiguity that entitles

them to the higher New Hampshire limit, under the familiar standard

(about which there is no choice of law issue) that policy language

means what a reasonable insured person would take it to mean, and

that language reasonably susceptible to more than one reading

should be read in favor of the insured.              See Peerless Ins. Co. v.

Wood, 685 A.2d 1173, 1174 (Me. 1996).

           The Davises’ claim of ambiguity rests on their repeated

assertion that the New Hampshire endorsement provides the terms of

uninsured and underinsured motorist coverage, so that a reasonable

reader of the policy would find it perplexing and unlikely that the

dollar   limit   of   such    coverage      should    be    set   by    the   Maine

endorsement merely because the car was customarily kept in a Maine




                                      -3-
garage.      The assumption that the New Hampshire endorsement applies

is, however, without any foundation.

              At the outset, we will agree that the provision quoted

above ties the dollar limit of coverage somewhat more precisely to

the endorsement of the garage state than it ties the substantive

terms of coverage. “The LIMIT OF INSURANCE for the coverages shown

below is the LIMIT OF INSURANCE shown for the state where a covered

‘auto’ is principally garaged.”        As to dollar limits, this could

hardly be clearer.      Then the provision goes on to tell the reader

to “[r]efer to the specific coverage endorsement for description of

the coverage provided for each State listed below.”          True, it does

not expressly provide that the substantive coverage of the garage

state   is    the   applicable   coverage,   but   in   sequence   from   the

preceding sentence it is hard to see how it could mean anything

else.   A reasonable reader would look to the Maine endorsement for

both substantive scope and dollar limit.

              But even if that reader looked to the New Hampshire

endorsement he would find no language calling for its application

here.     The Davises make much of the fact that the New Hampshire

endorsement, unlike the majority of them, does not itself repeat

the “principally garaged” limitation. But that does not reasonably

imply that a car not garaged in New Hampshire is covered by the New

Hampshire terms, and of course it is a far cry from contradicting




                                    -4-
the unequivocal provision that the limit of coverage is that of the

garage state.

          The   Davises’   only   other   attempts   to   show   the   New

Hampshire endorsement applicable boil down to asserting that Mr.

Davis could naturally expect New Hampshire law to apply because his

accident occurred there, and because he received benefits under the

New Hampshire workers’ compensation law.      But it is enough to say

that these two considerations have nothing to do with any term of

the policy in question and engender no ambiguity in its key to

coverage by reference to principal garage state.

          There is no reasonable basis for the Davises’ claim, and

the judgment will be affirmed.

          Affirmed.




                                  -5-